DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species a (Figure 5A-B) in the reply filed on 8/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Although applicant appears to have elected all of the claims, it is noted that Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (tube and additional fluid pouch), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/18/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-10 and 14-20 remain pending and under prosecution.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
separate biological sample extraction device of Claim 18
mechanically actuated fluid controller of Claim 6
testing region of Claim 8
storage region of Claim 9
must be shown with reference numbers or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim elements are interpreted under 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to Claim 15, it is unclear if the recitation of “a finger tip” is the same or different from “the finger tip” recited earlier in the claim. While it is assumed that both refer to the same, clarification and consistent use of antecedent basis is requested.
In regard to Claim 17, it is unclear if the elements listed are meant to be considered in the alternative or if all elements are claimed.  Given that the claim recites “or a combination thereof,” it is assumed that the elements are listed in the alternative.  However, clarification is requested.
In regard to Claim 18, the recitation of the extension to provide a means of “transferring the biological sample from a separate biological sample extraction device” does not make sense because as best understood, the extension is a funnel that is used to collect the biological sample from the patient to deposit into the device with a housing and collection port.  Thus, it is unclear how a funnel would be able to transfer the sample from another device.  Further, it is 
Claims 19-20 are rejected by virtue of dependency on Claim 18.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 3, 6-10, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikonorov et al (US Pub No. US 20130171044 A1 – cited by applicant) in view of Gavin et al (US Pat No. 5504011).

In regard to Claim 1, Nikonorov et al disclose a biological sample collection device 10 comprising:
a housing 30 having a first portion 52 and a second portion, wherein the first portion or the second portion is slidable so as to transition the housing from an open position to a closed position, best seen in Figure 2-3 and 5A-D (0024-0032);
a sample collection port 50 for receiving the biological sample when the housing is in the open position, best seen in Figure 3 and 5A (0024-0032).
However, Nikonorov et al but do not expressly disclose a removable extension for fitting adjacent to the sample collection port, wherein the removable extension provides a larger area for collecting the biological sample as compared to a collection area of the sample collection port.  
Gavin et al teach that it is well-known in the art to provide an analogous sample collection device 142, 140 comprising a removable (detachable – Col.12: 58-60) extension 120, 124 for fitting adjacent to the sample collection port 126, best seen in Figure 9d-e, wherein the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Nikonorov et al to include a removable extension for fitting adjacent to the sample collection port, wherein the removable extension provides a larger area for collecting the biological sample as compared to a collection area of the sample collection port, as taught by Gavin et al, to effectively aid the collection of the biological sample from the user into the sample collection port for testing.

3. Gavin et al disclose the extension is removably coupled to the housing (Col.12: 58-60) when used with Nikonorov et al.
6. Nikonorov et al disclose device of claim 1, wherein the housing further comprises:  a sample collection media 32, best seen in Figure 2 (0022); and
a mechanically actuated fluid controller 42, configured to dispense the biological sample from the sample collection port onto the sample collection media when the housing is transitioned from the open to the closed position, best seen in Figure 4 (0024).
7. Nikonorov et al disclose the device of claim 6, wherein the fluid controller further comprises: one or more the capillaries 36 having a predetermined volume disposed between the sample collection port and the sample collection media 32, best seen in Figure 4 (0023-0024).
8. Nikonorov et al disclose the device of claim 1, wherein the housing further comprises a testing region 46, 48 in fluid communication with the sample collection port, wherein the 
9. Nikonorov et al disclose the device of claim 1, further comprising a storage region 36 in fluid communication with the sample collection port, wherein the storage region is configured to store the biological sample, best seen in Figure 4 (0023).
10. Nikonorov et al disclose the device of claim 9, where the biological sample is capable of and thus configured to be transported with the stored biological sample to a remote location for testing in the sample cartridge 10 due to its portable size.

In regard to Claim 14, Nikonorov et al disclose a method of collecting a biological sample comprising: 
providing a sample collection device having a housing 30 comprising a first portion 52 and a second portion, wherein the first portion or the second portion is slidable so as to transition the housing from an open position to a closed position, best seen in Figure 2-3 and 5A-D (0024-0032);
a sample port 50 exposed for receiving a biological sample when the housing is in the open position, best seen in Figure 3 and 5A (0024-0032); 
introducing the biological sample from a finger tip and then transitioning the housing to a closed position, best seen in Figure 5A-D (0024-0032).
However, Nikonorov et al but do not expressly disclose attaching an extension funnel to the collection device adjacent to the sample port before introducing the biological sample and 
Gavin et al teach that it is well-known in the art to provide an analogous sample collection device 142, 140 comprising a removable (detachable – Col.12: 58-60) extension funnel 120, 124 for fitting adjacent to the sample collection port 126, best seen in Figure 9d-e, wherein the removable extension provides a larger area for collecting the biological sample as compared to a collection area of the sample collection port, best seen in Figure 9d (Col.12: 27-64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Nikonorov et al to include a removable extension for fitting adjacent to the sample collection port, wherein the removable extension provides a larger area for collecting the biological sample as compared to a collection area of the sample collection port, as taught by Gavin et al, to effectively aid the collection of the biological sample from the user into the sample collection port for testing, wherein in combination, the method of use would require attaching an extension funnel to the collection device adjacent to the sample port before introducing the biological sample, and then removing the extension funnel from the sample collection device before transitioning the housing to a closed position so that the first and second portions of the housing may be placed in the closed position without interference from the extension funnel, which is removable as taught by Gavin et al, due to common sense.


17. Nikonorov et al disclose the method of claim 16, wherein processing the biological sample comprises: directing the biological sample to a storage media 32, drying the biological sample, treating the biological sample with a reagent, separating plasma from the biological sample, or a combination thereof (0023-0025).

In regard to Claim 18, Nikonorov et al disclose a device for collecting a biological sample, comprising:
a housing 30 having a first portion 52 and a second portion, wherein the first portion or the second portion is slidable so as to transition the housing from an open position to a closed position, best seen in Figure 2-3 and 5A-D (0024-0032);
a sample collection port 50 for receiving the biological sample within the housing, best seen in Figure 3 and 5A (0024-0032).;
one or more capillaries 36, arranged to draw the biological sample in from the sample port via capillary action, best seen in Figure 4 (0023-0024).
However, Nikonorov et al but do not expressly disclose a removable extension, for fitting adjacent to the sample collection port, to provide a means of transferring the biological sample from a separate biological sample extraction device.
Gavin et al teach that it is well-known in the art to provide an analogous sample collection device 142, 140 comprising a removable (detachable – Col.12: 58-60) extension 120, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Nikonorov et al to include a removable extension for fitting adjacent to the sample collection port, wherein the removable extension provides a larger area for collecting the biological sample as compared to a collection area of the sample collection port, as taught by Gavin et al, to effectively aid the collection of the biological sample from the user into the sample collection port for testing, that is also capable of providing a means of transferring the biological sample from a separate biological sample extraction device (see 112 rejection above).


Claims 2, 4-5, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikonorov et al in view of Gavin e al as applied to claims 1, 14, and 18 above, and further in view of Buchanan (US Pub No. 20110143365).
In regard to Claim 2, 4, 15, and 19-20, Nikonorov et al in combination with Gavin et al disclose the invention above but do not expressly disclose the removable extension further comprises: one or more trenches extending from a top of the extension to an area adjacent the sample collection port, wherein the trenches are shaped to encourage pulling the biological sample through capillary action, the extension being a four sided funnel.
Buchanan teach that it is well-known in the art to provide an analogous extension 61 for collection of a biological sample comprising one or more trenches (flat portion in Figure 17A) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Nikonorov et al as modified by Gavin et al such that the extension includes one or more trenches extending from a top of the extension to an area adjacent the sample collection port, the extension being a four sided funnel, as taught by Buchanan, to provide an effective configuration for the extension to aid in the collection of the biological sample into the device, wherein in combination the trenches are shaped to encourage pulling the biological sample through capillary action, as already taught by Nikonorov et al.
5. Nikonorov et al in combination with Gavin et al and Buchanan disclose the invention above but do not expressly disclose two or more fingers extending downwardly from at least one side of the funnel, the fingers shaped for engaging at least one of the first portion and the second portion.  Nikonorov et al already disclose that it is well-known in the art two or more fingers 70 in a latch mechanism to connect the first 52 and second portion of the housing together as an effective mechanism for attachment, best seen in Figure 5A-D (0032).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the same two or more fingers as an attachment mechanism for the extension as taught by Nikonorov et al with the invention of Nikonorov et al as modified by Gavin et al and Buchanan such that in combination, the fingers extending downwardly from at least one side of the funnel, the fingers shaped for engaging at least one of the first portion and the second portion, 
15. Nikonorov et al in combination with Gavin et al and Buchanan disclose the method of claim 14, further comprising: swiping the finger tip (Figure 9c of Gavin et al) on a trench (taught by Buchanan) formed in the extension funnel capable of wicking the biological sample from a finger tip into the sample collection port.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


H.Q. NGUYEN
Examiner
Art Unit 3791


/DEVIN B HENSON/Primary Examiner, Art Unit 3791